NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  20-SEP-2022
                                                  07:46 AM
                                                  Dkt. 54 SO


                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
              MACHELLE LEA PATRICK, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           LAHAINA DIVISION
                      (CASE NO. 2DTC-06-000182)


                      SUMMARY DISPOSITION ORDER
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

            Defendant-Appellant Machelle Lea Patrick (Patrick)

appeals from the September 18, 2020 Order and Notice of Entry of

Order (Order Denying Motion to Correct) entered by the Wailuku

Division of the District Court of the Second Circuit (District

Court).1    The Order Denying Motion to Correct denied Patrick's

August 31, 2020 Motion to Correct Illegal Sentence and Revoke

Restitution (Motion to Correct).

            On March 19, 2006, Patrick was issued a citation (2DTC-

06-000182), apparently after she collided with a street light in


     1
            The Honorable Blaine J. Kobayashi presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Lahaina.   Patrick was thereby cited for Driving Motor Vehicle

Without Valid Driver's License (DWOL), in violation of Hawaii

Revised Statutes (HRS) § 286-102 (Supp. 2005);2 Failure to Return

Plates Upon Termination of Insurance Policy (Plates), in

violation of HRS § 431:10C-114 (1987); and No Motor Vehicle

Insurance (NMVI), in violation of HRS § 431:10C-104 (1997).               On

August 28, 2006, Patrick pled no contest to DWOL, pursuant to a




     2
           HRS § 286-102 (Supp. 2005) provides, in pertinent part:
                 § 286-102 Licensing. (a) No person, except one
           exempted under section 286-105, one who holds an instruction
           permit under section 286-110, one who holds a provisional
           license under section 286-102.6, one who holds a commercial
           driver's license issued under section 286-239, or one who
           holds a commercial driver's license instruction permit
           issued under section 286-236, shall operate any category of
           motor vehicles listed in this section without first being
           appropriately examined and duly licensed as a qualified
           driver of that category of motor vehicles.
                 (b) A person operating the following category or
           combination of categories of motor vehicles shall be
           examined as provided in section 286-108 and duly licensed by
           the examiner of drivers:
                 . . . .
                 (3)   Passenger cars of any gross vehicle weight
                       rating, buses designed to transport fifteen or
                       fewer occupants, and trucks and vans having a
                       gross vehicle weight rating of fifteen thousand
                       pounds or less; and
                 (4)   All of the motor vehicles in category (3) and
                       trucks having a gross vehicle weight rating of
                       fifteen thousand one through twenty-six thousand
                       pounds.
                 . . . .
                 (c) No person shall receive a driver's license
           without surrendering to the examiner of drivers all valid
           driver's licenses in the person's possession. All licenses
           so surrendered shall be returned to the issuing authority,
           together with information that the person is licensed in
           this State; provided that with the exception of driver's
           licenses issued by any Canadian province, a foreign driver's
           license may be returned to the owner after being invalidated
           pursuant to issuance of a Hawaii license; and provided
           further that the examiner of drivers shall notify the
           authority that issued the foreign license that the license
           has been invalidated and returned because the owner is now
           licensed in this State. No person shall be permitted to
           hold more than one valid driver's license at any time[.]

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


plea agreement entered into with Plaintiff-Appellee the State of

Hawai#i (State), which also included restitution "as determined

by Special Services Branch (SSB) (06-24748)," dismissal of the

other two counts (Plates and NMVI), and the State's agreement not

to "add on inattention."3       "06-24748" appears to refer to another

case involving Patrick that was pending before the District

Court, but those proceedings are not part of the record on appeal

in this case.     On September 18, 2006, the Monetary Restitution

Program (MRP) filed a restitution recommendation in the amount of

$2,046.25.

            On November 6, 2006, Patrick failed to appear for a

hearing on the issue of restitution, and a bench warrant was

issued.   Patrick appeared in custody on January 5, 2007, where

she was ordered to appear at a continued restitution hearing on

January 24, 2007.     On January 24, 2007, Patrick objected to the

requested restitution amount of $2,046.25, and a contested

restitution hearing was set for February 7, 2007.            Patrick failed

to appear at the hearing on February 7, 2007, and a bench warrant

was issued.

            On June 22, 2007, the State filed a Motion to Strike

Restitution Hearing (Motion to Strike).          It appears that the

State argued that Patrick agreed to pay restitution in the amount




      3
            The District Court noted, at the September 18, 2020 hearing on the
Motion to Correct, that it appeared the plea agreement was negotiated, but
that the record before it was unclear with respect to exactly what transpired
at the time of the plea agreement.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


determined by the SSB as part of the plea agreement on August 28,

2006.   On June 25, 2007, the Office of the Public Defender (OPD)

moved to withdraw as counsel and the State's Motion to Strike was

continued to August 8, 2007.    On August 8, 2007, a bench warrant

was issued after Patrick failed to appear for the rescheduled

restitution hearing.

          On November 28, 2007, Patrick appeared in District

Court, and the OPD's motion to withdraw as counsel was granted.

The State's Motion to Strike was continued to December 12, 2007.
The December 12, 2007 hearing was postponed until January 2,

2008, because Patrick arrived late, and by the time of her

arrival, standby counsel had left.

          At the January 2, 2008 hearing, the State's Motion to

Strike was granted, Patrick agreed to pay restitution in the

amount of $2,046.25, and the District Court ordered Patrick to

pay a minimum of $25 per month due the first week of each month.

Patrick appeared on April 2, 2008, for a proof of compliance

hearing, and paid $25 towards restitution with future payments

adjusted to $20 per month by the fourth week of each month.       The

payment amount was later adjusted further to $15 per month on

August 12, 2009, and lowered again on November 8, 2010 to $10 per

month, due by the fourth week of each month.

          Between April 2, 2008, and June 10, 2020, several proof

of compliance hearings were held.     During this period, Patrick

made payments to reduce the amount of restitution owed, and

converted fines owed to community service, which she then


                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


completed.    However, Patrick failed to appear for multiple

compliance hearings, which led to the issuance of bench warrants,

and she appeared in custody multiple times pursuant to those

warrants.    Court minutes reflect that, as of April 1, 2015, the

remaining restitution due was $1,625.00.          It appears that no

payments have been made since.

            On June 10, 2020, Patrick appeared in custody, again

represented by the OPD.4      Patrick made an oral motion to reduce

or waive restitution due to her indigent status, which the
District Court denied.      At that hearing, Patrick agreed to a free

standing restitution order.

            Thereafter, Patrick filed the Motion to Correct, which

was denied after a hearing.       An appeal was timely filed after the

entry of the Order Denying Motion to Correct.

            Patrick raises a single point of error on appeal

contending that the District Court erred in entering the Order

Denying Motion to Correct, with three sub-arguments:             (1)

Patrick's DWOL did not cause the damage to the light pole, thus

restitution was wrongly ordered; (2) the Motion to Correct should

have been granted because the District Court's practice of

setting compliance hearings to enforce restitution was an abuse

of discretion, a waste of judicial resources, and criminalize

individuals who lack the capacity to pay restitution; and (3)

Patrick's agreement to pay restitution (a) could not take


      4
            Although a District Court order stemming from that hearing notes
that Patrick appeared in custody, it does not reflect why she was in custody.
No transcript was ordered for this hearing.

                                      5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


precedence over the illegality of a sentence that ordered

restitution for a non-causal offense and (b) may be impossible to

fulfill, depending on Patrick's circumstances.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Patrick's point of error as follows:

          (1)    Patrick argues that restitution was erroneously

ordered because her DWOL did not cause damage to the light pole.
This argument was raised roughly 14 years after Patrick entered

into the plea agreement, which included Patrick's agreement to

pay restitution in exchange for dismissal and forbearance on

other charges.    There is no record of what "caused" the accident,

what representations were made or what stipulations or agreements

took place at the August 28, 2006 hearing, or what transpired in

the other case that is referenced in conjunction with the amount

of restitution that was determined to be due.     To the extent that

Patrick argues that the State failed to establish sufficient

evidence that there was a causal relationship between her driving

without a license and the damage to the light pole, we conclude

that this argument was waived.

          Patrick does not argue that there cannot, as a matter

of law, be a causal relationship between the conduct of driving

without a license and damage to the light pole, but cites a

Florida Supreme Court case, which this court cited in State v.

Domingo, 121 Hawai#i 191, 195, 216 P.3d 117, 121 (App. 2009), for


                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the proposition that the District Court erred in ordering

restitution in Patrick's case.      However, in the Florida case,

the Florida Supreme Court held that:
          the mere occurrence of an accident while the defendant is
          engaged in the criminal offense of driving with a suspended
          license does not as a matter of law mandate the award of
          restitution for the damages arising out of the accident. An
          award of restitution requires the existence of a causal
          relationship between the criminal offense of driving with a
          suspended license and the accident that resulted in the
          damages or loss.

Schuette v. State, 822 So.2d 1275, 1284 (Fla. 2002).

          Patrick argues that, here, the State failed to prove
such a casual relationship.     However, as detailed in a lower

court's (quashed) decision, the evidentiary record in the

Schuette case established that the victim was a pedestrian who

shouted obscenities at the defendant, who was initially a

passenger in the vehicle; the defendant took the wheel after the

pedestrian pepper sprayed the driver.       The defendant then turned

the vehicle around, entered the wrong lane on a divided roadway

and traveled the wrong way on a one-way road, in the direction of

the victim.    When the victim entered the road, the defendant

struck the victim with the vehicle.      Schuette v. State, 782 So.2d

935, 936 (Fla. 4th Dist. Ct. App. 2001) (quashed).         In light of

that evidentiary record, the Florida Supreme Court concluded that

no causal relationship was established between the defendant's

driving with a suspended license and the victim's loss.          822

So.2d 1275 at 1284.    As noted above, there is no such evidentiary

record here.    Schuette does not support a determination that




                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


driving without a license can never be a substantial factor in a

victim's losses.

          As noted by the State, the legislative history of Act

214 (1967),5 which enacted HRS chapter 286, including HRS § 286-

102, indicates that the chapter's purpose was to allow the State

to "initiate, coordinate and accelerate every available means to

decrease the fatalities, injuries, damages and losses resulting

from highway traffic accidents."        1967 Haw. Sess. Laws Act 214,

§ 1 at 257.    Reading Act 214 in conjunction with HRS § 286-102,
supports a conclusion that HRS § 286-102 was not intended solely

as a regulatory statute, but was enacted with the express purpose

of reducing damages and losses caused by highway traffic

accidents.    There are numerous scenarios in which a person's

violation of HRS § 286-102 could result in a victim's losses

under HRS § 706-646.

          Accordingly, we reject Patrick's first argument.

          (2)    Patrick argues that the District Court erred in

denying the Motion to Correct because its practice of setting

compliance hearings to enforce restitution is an abuse of

discretion and a waste of judicial resources, and criminalizes

individuals who lack the capacity to pay restitution.           Patrick


     5
          1967 Haw. Sess. Laws Act 214, § 1 states:

                SECTION 1. Declaration of purpose. Deaths of persons
          and injuries to them and damage to property with the other
          losses suffered on account of highway traffic accidents are
          of grave concern to the State and its citizens as well as to
          the federal government. The legislature finds and declares
          that it is in the public interest that the State initiate,
          coordinate and accelerate every available means to decrease
          the fatalities, injuries, damages and losses resulting from
          highway traffic accidents.

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


relies on, inter alia, State v. Gaylord, 78 Hawai#i 127, 154, 890

P.2d 1167, 1194 (1995), where the supreme court held that the

imposition of consecutive sentences merely to ensure restitution

payments was an abuse of discretion.    Here, however, Patrick was

not given a harsher sentence in order to enforce restitution.

Patrick repeatedly failed to appear for scheduled hearings, bench

warrants were issued as a result, and she was arrested pursuant

to those warrants.   Patrick does not argue, and points to nothing

in the record to support, that she was impermissibly held in
custody pursuant to those bench warrants.     At no point was

Patrick imprisoned, or her sentence otherwise made more severe,

as a result of her failure to complete payment of the ordered

restitution.

          Patrick further argues that her failure to pay the

restitution "for whatever reason" over the last 14 years

demonstrates her inability to pay it.     However, Patrick fails to

establish a sufficient factual record to support a current

inability to make payments of $10 per month, and has not provided

any authority requiring the District Court to grant her relief

based on this argument.

          (3)   Patrick argues that she is entitled to relief

because there can be no plea bargain to an illegal sentence.

While Patrick's legal proposition is not wrong, as discussed

above, Patrick has not established that restitution constituted

an illegal sentence here.    Therefore, we conclude that she is not

entitled to relief based on this argument.


                                  9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Finally, Patrick argues that the District Court erred

in entering the Order Denying Motion to Correct because the court

entered the order without first inquiring as to Patrick's

personal and financial circumstances to determine her ability to

pay.    Patrick cites no authority for this argument and we find

none.    We conclude that it is without merit.

            For these reasons, the District Court's September 18,

2020 Order Denying Motion to Correct is affirmed.

            DATED:   Honolulu, Hawai#i, September 20, 2022.

On the briefs:                         /s/ Lisa M. Ginoza
                                       Chief Judge
Phyllis J. Hironaka,
Deputy Public Defender,                /s/ Katherine G. Leonard
for Defendant-Appellant                Associate Judge

Gerald K. Enriques,                    /s/ Clyde J. Wadsworth
Deputy Prosecuting Attorney,           Associate Judge
for Plaintiff-Appellee




                                  10